Lauer, P. J.
This is a submission under an agreed statement of facts. Under the stipulated facts it seems to me that the plaintiff cannot succeed because there was no compliance with the Statute of Frauds (Pers. Prop. Law, § 85). It is argued by the plaintiff that delivery to the carrier was delivery to the defendant. This may be so under the authorities, but the defendant pleads the Statute of Frauds, and under that statute if the value of the goods exceeds fifty dollars the contract of sale is unenforcible “ unless the buyer *236shall accept part of the goods and actually receive the same.” Assuming that the delivery to the carrier was equivalent to an actual receipt by the buyer, there has been no acceptance of the goods, and unless there is acceptance and receipt the statute is not complied with.
Accordingly, I must give judgment for the defendant.